Citation Nr: 0927563	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-04 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for hiatal hernia with 
gastroesophageal reflux disease (GERD), currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran retired from active service in May 1993 with more 
than 20 years of active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  This case was previously before the 
Board in July 2007.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's hiatal 
hernia with GERD causes complaints of regurgitation but no 
findings of dysphagia, pyrosis, or weight loss; substernal or 
arm or shoulder pain is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hiatal 
hernia with GERD have not been met at any time during the 
rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

By correspondence dated in August 2003 the Veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of the claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that 
should be submitted if there was no desire for VA to obtain 
such evidence.

As for increased rating claims, under 38 U.S.C. § 5103(a) VA 
must, at a minimum, notify a claimant that, (1) to 
substantiate an increased rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The notice 
must also provide examples of the types of medical and lay 
evidence that may be obtained or submitted.

The August 2003 VCAA letter in this case failed to provide 
the Veteran with notice that to substantiate the claim the 
evidence must demonstrate the effect that the worsening of 
his condition has on his employment and daily life.  Vazquez-
Flores, supra.  The letter also failed to notify the Veteran 
that if an increase in disability was found, the disability 
rating would be assigned in accordance with the applicable 
diagnostic code.  Accordingly, the Board finds that VA has 
not provided adequate section 5103(a) notice to the Veteran.

While the Board finds that VA has not provided adequate 
section 5103(a) notice to the Veteran, this deficiency was 
not prejudicial.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  In this regard, a review of the evidence of record 
reveals that, in the January 2005 statement of the case, 
regulations and Diagnostic Code criteria for rating the 
service-connected disability were provided.  The Veteran was 
specifically notified of the evidence necessary to obtain a 
higher disability rating for the service-connected GERD 
disability.  Furthermore, the VCAA notice letter that the 
Veteran received during this appeal, although not 
substantively adequate for section 5103(a) purposes, did 
provide him with information of VA's responsibility to assist 
him in obtaining evidence and provide him with a medical 
examination if necessary, as well as how to contact VA with 
any questions he may have.  Importantly, the Board notes that 
the Veteran is represented in this appeal.  Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has 
submitted argument and evidence in support of the appeal.  
Based on the foregoing, the Board finds that the Veteran has 
had a meaningful opportunity to participate in the 
adjudication of the increased rating claim such that the 
essential fairness of the adjudication is not affected.


In May 2009 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not 
completed prior to the initial AOJ adjudication of the claim, 
such notice was not compliant with Pelegrini.  However, as 
the case was readjudicated thereafter, there is no prejudice 
to the Veteran in this regard.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  The 
Veteran has undergone examinations that have addressed the 
matter presented on the merits by this appeal.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the December 2008 VA examination 
obtained in this case is adequate, as it considered the 
pertinent evidence of record, and included an examination of 
the Veteran and elicited his subjective complaints.  The 
December 2008 VA examination described the Veteran's 
disability on appeal in sufficient detail so that the Board 
is able to fully evaluate the claimed disability.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
Veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to this claim.

Service connection is currently established for hiatal hernia 
with GERD, rated 10 percent disabling.  The Veteran's 
increased rating claim was received in June 2003.

Under Diagnostic Code 7346, a 10 percent disability 
evaluation is assigned for two or more symptoms for the 30 
percent disability evaluation for hiatal hernia, of lesser 
severity.  A 30 percent disability evaluation is warranted 
for hiatal hernia where there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, which is productive of considerable impairment of 
health.  For the highest, 60 percent disability evaluation, 
there must be symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

At a December 2003 VA examination, the Veteran indicated that 
he was taking Rolaids for his hiatal hernia and heartburn, 
which tended to bother him more at night.  Physical 
examination revealed that his abdomen was soft and non-
tender, with no hepatosplenomegaly appreciated.  No mass or 
abdominal hernia was noted.  The impression was history of 
hiatal hernia with GED and subjective complaints of 
heartburn.

At a September 2007 VA examination, the Veteran indicated 
that he avoided spicy foods and was not able to lie down 
right away after eating.  He indicated that he took Rolaids 
on a regular basis.  He reported that two or three nights a 
week he would awake at night with acid reflux that would 
cause coughing; he denied rectal bleeding or coughing up 
blood.  Physical examination revealed that the Veteran 
weighed 190 pounds.  His abdomen was soft and non-tender with 
no evidence of any masses.  Bowel sounds were positive with 
no evidence of any rebound tenderness or guarding.  The 
diagnosis was history of hiatal hernia and GERD with 
Barrett's esophagus.  

A January 2008 upper endoscopy report noted a diagnosis of 
Barrett's esophagus, 10 centimeters in length.

An April 2008 esophagogastroduodenoscopy (EGD) revealed 
Barrett's esophagus, mild esophagitis, and a two centimeter 
sliding hiatal hernia.  It was recommended that the Veteran 
increase Omeprazole to twice daily, given the extensive 
Barrett's esophagus.  

At a December 2008 VA examination, the Veteran indicated that 
he took Rolaids on a regular basis, and reported that he 
would finish eating by 6:00 pm and then not go to bed until 
10:00 pm, in an effort to avoid lying down after eating.  He 
reported awakening at night with acid reflux, acid taste, and 
coughing.  After being placed on a proton pump inhibitor 
(PPI), such symptoms occurred two to three times per week.  
He denied dysphagia, pyrosis, hematemesis, and melena, but 
was positive for classic acid regurgitation symptoms; there 
was no associated substernal arm or shoulder pain.  Physical 
examination revealed that the Veteran weighed 201.2 pounds.  
The abdomen was non-tender and soft with normal bowel sounds, 
with no hepatosplenomegaly or ascities.  The assessment was 
symptomatic GERD, a 10 centimeter segment of Barrett's 
esophagus, mild esophagitis, and a two centimeter sliding 
hiatal hernia.  The examiner then commented as follows:

The symptoms, typical of GERD are 
reasonably well controlled on once daily 
PPI-this was increased to BID.  The 
symptoms, reported by the [Veteran] to 
occur a couple of times per week, 
typically at night.  The [Veteran ] was 
asked how this disrupts his life, and his 
reply was that sometimes he is tired the 
next day.  Accordingly this impairment is 
minimal.  The hiatal hernia is largely 
responsible (loss of the diaphragm 
contribution to the normal LES function) 
for the GERD complaints.  This chronic 
GERD is also likely responsible for the 
pre-malignant intestinal metaplasia 
called Barrett's esophagus.  This will 
require lifelong surveillance endoscopy 
and chronic life long acid suppression 
(PPI) therapy.

Upon reviewing the rating criteria in relation to the 
objective clinical findings, the Board finds that the 
Veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation, so a 
higher rating is not warranted.  While the objective clinical 
evidence of record shows that the Veteran's GERD causes 
symptoms of regurgitation and epigastric distress, such are 
unaccompanied by pyrosis or dysphagia (and the Veteran has 
not asserted otherwise), and the symptoms have not been 
productive of considerable impairment of health.  In this 
regard, the Board notes that the Veteran has actually gained 
weight in between his VA examinations.  Physical examination 
has revealed normal bowel sounds and a non-tender abdomen.  
The VA examiner has described his impairment from GERD as 
being minimal.  Therefore, his symptomatology most closely 
fits within the criteria for the currently assigned 10 
percent rating, and a rating in excess of 10 percent for 
hiatal hernia with GERD is not warranted.

The Veteran's written statements and comments made during 
examination reveals that he reports experiencing 
regurgitation with regard to his GERD.  The Board notes that 
in adjudicating a claim the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Veteran is competent to 
give evidence about what he observes or experiences; for 
example, he is competent to report that he experiences 
certain symptoms, such as regurgitation and an inability to 
lie down shortly after eating.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  The Board finds the Veteran to be 
credible in his reports of the symptoms he experiences.  
However, as with the medical evidence of record, the 
Veteran's account of his symptomatology describes a rating 
consistent with the 10 percent rating he is currently 
assigned.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a more favorable determination.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, --- F.3d ----, 2008 WL 7135 (C.A. Fed. 
2009).  The Board finds that the Veteran's gastrointestinal 
disability is not so unusual or exceptional in nature as to 
render his schedular rating inadequate.  The Veteran's 
disability has been evaluated under the applicable diagnostic 
code that has specifically contemplated the level of 
occupational impairment caused by that disability.  The 
evidence does not reflect that the Veteran's gastrointestinal 
disability, alone, has caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent for hiatal hernia with GERD 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


